              Case 6:20-bk-06576-LVV         Doc 21   Filed 02/09/21     Page 1 of 2




                                         ORDERED.
 Dated: February 09, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 In re                                          )
                                                )      CHAPTER        7
 David McEachern and Bridget McEachern          )      CASE NO.       6:20-bk-06576-LVV
                                                )
 Debtor(s)                                      )
                                                )

ORDER GRANTING AMENDED MOTION FOR RELIEF FROM STAY (DOC. NO. 14)
 FILED BY FEDERAL HOME LOAN MORTGAGE CORPORATION, AS TRUSTEE
FOR THE BENEFIT OF THE SEASONED CREDIT RISK TRANSFER TRUST, SERIES
                               2018-1
                  ** STAY TERMINATES MAY 7, 2021**
         THIS CASE came on for consideration upon the Motion for Relief from Stay filed by

FEDERAL HOME LOAN MORTGAGE CORPORATION, AS TRUSTEE FOR THE

BENEFIT OF THE SEASONED CREDIT RISK TRANSFER TRUST, SERIES 2018-1

("Creditor") (“Motion,” Doc. No. 14). Debtor filed a Consent to Motion for Relief at Doc. No.

18. By submission of this order for entry, the submitting counsel represents that the Chapter 7

Trustee consents to its entry. Accordingly, it is

         ORDERED as follows:

         1.     The Motion is granted.
            Case 6:20-bk-06576-LVV           Doc 21     Filed 02/09/21     Page 2 of 2



       2.       The automatic stay arising by reason of 11 U.S.C. Section 362 is terminated as of

May 7, 2021 as to Movant's interest in the following property: REAL PROPERTY LOCATED:

546 ANTELOPE DRIVE DELTONA, FL 32725, LEGALLY DESCRIBED AS: LOT 12,

BLOCK 129, DELTONA LAKES UNIT FOUR, ACCORDING TO THE PLAT

THEREOF, AS RECORDED IN MAP BOOK 25, PAGES 121 THROUGH 126,

INCLUSIVE, OF THE PUBLIC RECORDS OF VOLUSIA COUNTY, FLORIDA.

       3.      The Order Granting Relief from Stay is entered for the sole purpose of allowing

movant complete in rem relief, to take any and all steps necessary to exercise any and all rights it

may have in the collateral, to gain possession of said collateral, to have such other and further in
rem relief as is just, and that movant shall not obtain in personam relief against the debtor.

       4.      Fees and costs are awarded to Creditor to the extent permitted by the loan

documents; however, such allowed fees and costs shall not exceed the total amount of $631.00.

       5.      This Order shall be effective immediately upon the Courts signature, however the

automatic stay shall remain in effect until May 7, 2021.

       6.      In the event the loan is not paid in full by May 7, 2021, Creditor can proceed with

its in rem foreclosure action.

                                                 ###



Attorney Nicole Mariani Noel is directed to serve a copy of this order on interested parties who
do not receive service by CM/ECF and to file a proof of service within three days of the entry of
this order.
